TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00310-CV



                                 Angela Faye Seals, Appellant

                                                v.

                                 Virgil Lee Seals, III, Appellee




              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-11-001977, THE HONORABLE JESSICA MANGRUM, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due July 28, 2022. On appellant’s four

motions, the time for filing was extended to November 29, 2022. Appellant has now filed a fifth

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than December 28, 2022.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on December 2, 2022.



Before Justices Goodwin, Baker, and Kelly